Citation Nr: 1732148	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  12-08 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for amblyopia of the left eye.  

2.  Entitlement to service connection for a left knee disorder, claimed as secondary to service-connected right knee, right hip, and bilateral foot disabilities. 

3.  Entitlement to a rating in excess of 20 percent for residuals of right knee injury with anterior cruciate ligament (ACL) tear, post-operative, with degenerative joint disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to May 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 (service connection for left eye disorder) and December 2009 (service connection for left knee disorder and increased rating for right knee disorder) rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In October 2014, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record. 

In January 2015, the Board remanded the issues listed on the title page of this decision, as well as the issue of entitlement to service connection for a right eye disorder, for additional development.  While on remand, the Agency of Original Jurisdiction (AOJ) granted service connection for bilateral dry eye syndrome in a February 2016 rating decision.  As this rating decision represents a full grant of the benefits sought with respect to the Veteran's claim for service connection for a right eye disorder and a left eye disorder other than amblyopia, such claims are no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  The claims listed on the title page of this decision now return for further appellate review.

As will be discussed herein, the Board finds that the AOJ has substantially complied with the January 2015 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board observes that the Veteran has also perfected an appeal as to the issue of whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a back disorder; however, as he has requested a Board video-conference hearing before a Veterans Law Judge in connection with such appeal, that issue will be the subject of a separate Board decision issued at a later date.

The Board observes that, subsequent to the issuance of the February 2016 supplemental statement of the case, additional evidence, to include VA treatment records obtained in March 2016, May 2016, April 2017, and July 2017, was associated with the record.  The Veteran has not waived AOJ consideration of such evidence; however, the Board finds that such evidence is duplicative of the evidence previously considered by the AOJ as such records merely reflect continued diagnoses and ongoing treatment of amblyopia of the left eye.  Furthermore, the symptoms and severity of his service-connected right knee disorder as reported in such records are commensurate with those noted at the most recent VA examination in May 2015.  38 C.F.R. § 20.1304(c) (2016).  Consequently, as such evidence is duplicative of the evidence previously considered by the AOJ, it is not relevant to the issues adjudicated herein and, therefore, no prejudice results to the Veteran in the Board proceeding with a decision on such issues at this time.  Furthermore, as the Board is remanding the Veteran's claim for service connection for a left knee disorder, the AOJ will have an opportunity to consider such treatment records in connection with the readjudication of such claim.  

The issue of entitlement to service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  The Veteran's amblyopia of the left eye was not subjected to a superimposed disease or injury during service that resulted in additional disability. 

2.  For the entire period, the Veteran's residuals of right knee injury with ACL tear, post-operative, with degenerative joint disease, is manifested by pain, stiffness, weakness, crepitation, grinding, swelling, and buckling, with flexion limited to no more than 110 degrees and full extension, even in contemplation of functional loss due to symptoms such as pain, fatigue, weakness, lack of endurance, or incoordination, or as a result of repetitive motion and/or flare-ups, without recurrent subluxation or lateral instability, ankylosis, removal of semilunar cartilage, dislocated semilunar cartilage, malunion of the tibia or fibula, genu recurvatum, or symptomatic scarring or scarring of such a size so as to warrant a compensable rating. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for amblyopia of the left eye are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303(c), 4.9 (2016).

2.  The criteria for a rating in excess of 20 percent for residuals of right knee injury with anterior cruciate ligament tear, post-operative, with degenerative joint disease, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5257 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by April 2009 and September 2009 letters, sent prior to the issuance of the respective rating decisions on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In regards to the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records (STRs), service personnel records, and all identified post-service VA and private treatment records have been obtained and considered.  In this regard, in January 2015, the Board remanded the claim to afford the Veteran an opportunity to identify any outstanding treatment records.  Thereafter, in February 2015, the AOJ requested that the Veteran submit, or provide authorization to all VA to obtain, any outstanding treatment records related to his left eye disorder and right knee disability.  However, he did not do so.   See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence").  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.   

The Veteran was afforded a VA examination for his left eye disorder in May 2015, and an opinion was obtained from a medical officer (MO) at the Appeals Management Center (AMC) later that month.  The Board finds that the May 2015 opinion is adequate to decide the issue as it is predicated on a review of the record, to include the Veteran's statements, his STRs, and his post-service treatment records, to include the May 2015 VA examination report.  Furthermore, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the MO offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Veteran was also provided VA examinations in September 2009 and May 2015 in order to evaluate the nature and severity of his right knee disability.  The Board finds that such VA examinations are adequate to decide the issue as they are predicated on an interview with the Veteran, a review of the record, and physical examinations.  Neither the Veteran nor his representative have alleged that his right knee disability has worsened in severity since the last VA examination conducted in May 2015.  Rather, they argue that the evidence reveals that the Veteran's disorder is more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  

Further, the Board has also considered the United States Court of Appeals for Veterans Claims' (Court) recent holding in Correia v. McDonald, 28 Vet. App. 158 (2016), addressing the proper interpretation of the final sentence of 38 C.F.R. 
§ 4.59, which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  In this regard, the Court concluded that VA examinations should include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion (ROM) measurements of the opposite undamaged joint.  In addition, assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).   

In this case, the Board finds the musculoskeletal examinations of record are adequate for rating purposes and that a higher disability rating is not warranted based on limitation of motion, even when considering the functional effects of pain, to include during flare-ups and after repetitive use.  At the examinations, the Veteran was asked about pain, flare-ups, and functional limitations, and relevant testing was performed by the examiner.  The reports do not suggest that the findings on examination, in terms of ROM, would change to the degree required for a higher rating during a flare-up, after repetitive use, due to pain, or with weight bearing, nor does any other evidence of record, to include the Veteran's lay statements.  Moreover, the Veteran has a current diagnosis of left knee joint osteoarthritis, and, as such, it would be impossible to test against the "undamaged" joint for his right knee disability.  In short, the Board notes that there is no reason to suspect that passive range of motion would be any less than that of active motion absent a finding of such on examination or report of such by the Veteran, neither of which is present in this case.  As such, further examination or opinion is unnecessary to decide the claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).

Consequently, the Board finds that the VA examinations and opinions obtained during the pendency of the appeal are sufficient to assist VA in deciding the Veteran's claims for service connection and an increased rating, and no further examinations and/or opinions are necessary.   

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board video-conference hearing in October 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the October 2014 hearing, the undersigned noted the issues on appeal.  In pertinent part, information was solicited regarding the Veteran's claim that his amblyopia of the left eye was aggravated due to the types of duties he performed during his military service; and information regarding the nature and severity of his right knee disorder, to include the type and frequency of the symptoms he experiences as a result of such disorder, as well as the impact such has on his daily life and employment.  Therefore, not only were the issues "explained...in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Further, the Board remanded the appeal in January 2015 for procurement of outstanding records and new examinations based, in part, on the Veteran's hearing testimony.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the January 2015 remand directives.  In this regard, the Board remanded the matter so that the Veteran could identify any outstanding relevant private treatment records, to obtain updated VA treatment records, and to afford the Veteran with new VA examinations to determine the nature and etiology of his left eye disorder and the current severity of his right knee disorder.  Thereafter, VA examinations were conducted in May 2015, and an opinion addressing the etiology of the Veteran's left eye disorder was obtained later that month.  Furthermore, updated VA treatment records were obtained.  Also, despite being requested to identify all outstanding private treatment records and provide authorization forms so as to allow VA to obtain them in a February 2015 letter, the Veteran did not identify any outstanding private treatment records relevant to his eyes or knees.  Therefore, the Board finds that there has been substantial compliance with the Board's January 2015 remand directives, and no further action in this regard is necessary.  See D'Aries, supra.    

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Generally, service connection may not be granted for congenital or developmental defects, such as refractive error of the eye, as these are not considered a disease or injury for the purpose of determining service connection. See 38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90 (July 18, 1990).  However, service connection may be granted if a congenital defect is subject to a superimposed disease or injury during service which results in additional disability.  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.R.F. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In April 2009, the Veteran reported that, while on active duty, he experienced difficulty seeing after getting a chemical in his eyes.  He also noted that, while on active duty, he was legally blind in his left eye, and was currently having difficulty seeing.  Additionally, in June 2009, the Veteran reported that, while on active duty, his vision went from 20/200 to 20/400 after he suffered exposure to chemicals in a gas chamber.  He further reported that he had sick call visits for decreased and blurred vision.  He indicated that he was currently wearing glasses with difficulty seeing.  Moreover, in June 2011, the Veteran submitted a medical article regarding chlorobenzaimalononitrile gas and how such gas may cause temporary, but unacceptably long lasting, damage to the eyes.  

Furthermore, during the October 2014 Board hearing, the Veteran testified that he participated in trainings in a gas chamber, and after one such occasion, he noticed the next day that he had trouble reading out of his eyes.  As such, he went to be medically treated and was given a prescription for glasses.  He further testified that, since then, he has continued to wear glasses and get his eyes checked yearly to make adjustments for the decrease in his vision.  He noted that, when he was in the gas chamber, he had to take his mask off for a certain amount of time and open his eyes; and after a period of time, he was able to exit and rinse his eyes.  He further noted that immediately upon removing his mask while in the gas chamber, he experienced burning, redness, blurriness, and excessive watering in his eyes.  Based on his subjective complaints, the Veteran contended that service connection for amblyopia of the left eye was warranted.

The Veteran's May 1983 enlistment examination revealed that clinical evaluation of his eyes was normal.  However, with regard to his visual acuity, the clinician noted that the Veteran's left eye vision was 20/400 due to amblyopia.  Additionally, he was assigned a "2" rating assessing his eyes under the PULHES profile system, indicating impairment to the eyes.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran's capacity and stamina ("P"); upper extremities ("U"); lower extremities ("L"); hearing ("H"); eyes ("E"); and psychiatric condition ("S"); assessed on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  On his concurrent Report of Medical History, the Veteran reported that he had or had experienced eye trouble.  In this regard, the clinician noted that the Veteran had known amblyopia of the left eye for approximately 10 years.  

Treatment records dated in August 1983 and March 1984 indicated that the Veteran's left eye vision was 20/400.  Furthermore, a July 1986 report of a Physical Profile Board Proceedings reveals that "[d]ecreased visual acuity (amblyopia) left eye, resulting in decreased depth perception" was listed as a physical defect.  At such time, the Veteran was assigned a "2" rating assessing his eyes under the PULHES profile system.  See Odiorne, supra.  Moreover, an April 1987 treatment record indicated that the Veteran's assigned "2" rating for his eyes under the PULHES profile system was appropriate.  Id.  Here, the clinician reported that the Veteran's left eye vision was 20/200; and noted an impression of anisometropic amblyopia of the left eye.  A March 1989 treatment record noted the Veteran's history of a "lazy eye;" his complaint of his eyes hurting when reading for the past three months; and that his left eye vision was 20/200, not improved with pin hole.  The Veteran's April 1989 separation examination revealed that clinical evaluation of his eyes was abnormal and glasses were noted.  Here, he was assigned a "1" rating assessing his eyes under the PULHES profile system.  Id.  On his concurrent Report of Medical History, the Veteran reported that he had or had experienced eye trouble, and noted that his left eye vision was 20/200.

Post-service private treatment records revealed that, in June 2011, Dr. A.B. opined that it was possible for the exposure to chemicals to cause the severe dry eyes and corneal keratitis apparent in both of the Veteran's eyes; however, he did not address whether the Veteran's amblyopia was subject to a superimposed disease or injury in service that resulted in additional disability.  Post-service VA treatment records indicate that, in January 2008, the Veteran complained of blurry vision.  A history of "lazy eye" of the left eye since childhood with patching therapy was noted.  Additionally, it was noted that the Veteran was not taking any eye medication.  His left eye vision was reported as 20/400.  Furthermore, an assessment of presumed refractive amblyopia of the left eye was indicated.  A December 2010 VA treatment record revealed an assessment of refractive amblyopia of the left eye.  A January 2011 VA treatment record noted an assessment of deep refractive amblyopia of the left eye.  VA treatment records dated in March and September 2013 revealed an assessment of refractive amblyopia of the left eye.  Moreover, an October 2014 VA treatment record noted the Veteran's left eye vision as 20/400; and an assessment of refractive amblyopia of the left eye, longstanding; and bilateral refractive error and presbyopia.  VA treatment records dated in December 2014 and May 2015 also indicated an assessment of refractive amblyopia of the left eye, longstanding; and bilateral refractive error and presbyopia. 

At the May 2015 VA examination, the Veteran reported that he sustained no head trauma or eye injuries while in service.  He indicated that, as a field medic, he was exposed to debris and his eyes would get irritated often.  Additionally, he noted that, after visits to the gas chamber, he had trouble focusing his eyes.  He further noted that he was in the gas chamber twice a year for 2-3 minutes, for a total of 12 times.  Furthermore, the Veteran reported that he started to notice an increase in dryness of his eyes in 1991; and he was diagnosed with refractive amblyopia of his left eye since he was a teenager.  Physical examination revealed bilateral dry eye syndrome and bilateral early nuclear sclerotic cataracts. The examiner found that the Veteran's refractive amblyopia had been present since childhood/teenager years; and was a developmental condition that was not aggravated beyond natural progression during service.  

Subsequently, in May 2015, an opinion was obtained from a MO with the AMC.  The MO found that the Veteran's refractive/anisometric amblyopia was a developmental defect not subject to improvement or deterioration.  As rationale for the opinion, he reported that as discussed in medical literature, "[a]bout 80% of children between the ages of 2 and 6 years are hyperopic, 5% are myopic, and 15% are emmetropic.  About 10% have refractive errors that require correction before age 7 or 8.  Myopia often develops between ages 6 and 9 and increases throughout adolescence, with the greatest change at the time of puberty.  Astigmatism is relatively common in babies but decreased in prevalence during the first few years of life.  Thereafter, it remains relatively constant in prevalence and degree throughout life.  Asymmetric refractive error can lead to (anisometropic) amblyopia, which is detected only by assessing visual acuity."  Here, the MO noted the April 1987 STR which indicated the impression of anisometropic amblyopia of the left eye; reported that the Veteran's assigned "2" rating for assessing his eyes was appropriate; and noted the Veteran's left eye vision as 20/200.  

The MO further found that it was less likely than not that there was an additional disability due to disease or injury that superimposed upon the Veteran's refractive/anisometropic amblyopia defect, or his diagnosed refractive error and presbyopia bilaterally, during service, to include as a result of exposure to chemical during gas chamber training.  As rationale for the opinion, the MO reported that his May 1983 enlistment examination showed that he entered military service with amblyopia; clinical evaluation of the eyes was normal; his left eye vision was 20/400; and his amblyopia of the left eye was noted under the summary of defects.  Additionally, the MO noted that a Texas driving license waiver indicated suppression and that corrective lens would not improve the Veteran's distant vision.  The MO further noted that a vision specialist indicated that the Veteran's left eye vision was 20/200. 

Furthermore, the MO reported that the Veteran's June and April 2009 statements in support of claim indicated that his exposure to chemicals in the gas chamber adversely impacted his vision; however, his STRs did not include complaints of decreased or blurry vision, or an evaluation of his vision after exposure to chemicals in the gas chamber.  The MO further explained that the Veteran's STRs showed that his vision was unchanged throughout his service, with 20/20 uncorrected vision in his right eye, and as a result of his pre-existing refractive/anisometropic amblyopia, 20/200-400 in his left eye, with or without correction.  Moreover, the MO noted that the Veteran left military service with unchanged vision as the March 1989 treatment record indicated that his left eye vision was 20/200; and his April 1989 separation examination reported a normal clinical evaluation of his eyes, except for glasses. 

The MO also noted the aforementioned private and VA treatment records, to include Dr. A.B.'s June 2011 opinion.  However, he ultimately determined that the Veteran's refractive/anisometropic amblyopia clearly and unmistakably existed prior to service.  Here, the MO explained that the Veteran's vision was unchanged during military service, and his STRs did not document him being seen for blurry vision or evaluation of his vision after exposure to chemicals in the gas chamber during military service.  The MO noted that the Veteran was seen 20 years after leaving military service by the VA in January 2008, his vision was unchanged, and he was diagnosed with refractive amblyopia; at that time, he was also noted to have a high cup disc ration and low normal intraocular pressure.   The MO indicated that subsequently, the Veteran was screened regularly as a "glaucoma suspect" because a percentage of people with such findings develop glaucoma.  Here, the MO explained that the Veteran did not have a disability, just a finding of increased optic cup to disc ration; and his diagnosed bilateral early nuclear sclerotic cataracts were age related lens degeneration.   The MO further explained that the Veteran's refractive error in his left eye was the cause of his amblyopia; and his current refractive error in his right eye was age related/presbyopia.  

As an initial matter, the Board finds that the Veteran's amblyopia of the left eye is a developmental defect for VA purposes, and as such, the presumption of soundness does not apply.  Furthermore, the May 2015 MO opined that the Veteran's amblyopia of the left eye is a developmental defect not subject to improvement or deterioration.  Such characterization fits within the description noted by the VA General Counsel opinion on the subject.  See Quirin, 22 Vet. App. at 394 (quoting VA Gen. Coun. Prec. 82-90 (July 18, 1990)).  Furthermore, such opinion is supported by the Veteran's own reports as well as the May 1983 enlistment examination.  Additionally, the same MO found that it was less likely than not that there is an additional disability due to disease or injury that was superimposed upon such developmental defect during military service.

In this regard, the Board notes that the contemporaneous evidence of record supports the May 2015 MO's opinion.  Specifically, the Veteran's STRs show that he has had amblyopia of the left eye since childhood.  Here, his May 1983 enlistment examination revealed that his left eye vision was 20/400 due to amblyopia.  Additionally, he was assigned a "2" rating assessing his eyes under the PULHES profile system, indicating impairment to the eyes.  See Odiorne, supra.  Additionally, an April 1987 treatment record indicated that the Veteran's assigned "2" rating for his eyes under the PULHES profile system was appropriate.  Id.  Here, the clinician reported that the Veteran's left eye vision was 20/200; and noted an impression of anisometropic amblyopia of the left eye.  Further, the MO noted that the Veteran's amblyopia of the left eye had remained stationary despite the Veteran's perception that the disorder had worsened, and cited specific findings in the STRs in support of such determination. Crucially, the examiner did not find evidence of the type of trauma or injury that could exacerbate the amblyopia of the left eye occurring during the Veteran's military service. 

In this regard, the Board places great probative weight on the May 2015 MO's opinion that the Veteran's amblyopia of the left eye is a developmental defect, and was not subjected  to a superimposed disease or injury during service that resulted in additional disability.  Specifically, such opinion is predicated on a full review of the record, to include the Veteran's statements, his STRs, and post-service treatment records.  Moreover, the opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran; provided a complete rationale, relying on and citing to the records reviewed; and the examiner offered clear conclusions with supporting data, as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra. 

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that he is competent, as a layperson, to attest to factual matters of which he has first-hand knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Additionally, lay assertions may serve to support a claim for service connection by demonstrating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Further, while he served as a field medic during service, there is no indication that he has any specialized training in eye disorders and, as such, is a lay person in regard to the present claim.

In the instant case, although the Veteran is competent to report his left eye symptoms prior to, during, and since service, the Board finds that he is not competent to offer an opinion as to whether his amblyopia was subjected  to a superimposed disease or injury during service that resulted in additional disability as he does not possess the requisite medical knowledge to offer such an opinion.  Specifically, the nature and etiology of a developmental defect, to include the impact of additional disease or injury on such defect, is a medical matter beyond a layperson's comprehension.  Therefore, as such is a complex medical question, the Veteran is not competent to offer an opinion as whether his amblyopia of the left eye was subject  to a superimposed disease or injury during service that resulted in additional disability and, therefore, his opinion is nonprobative.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Furthermore, the Board has also considered the June 2011 medical article regarding chlorobenzaimalononitrile gas and how such gas may cause temporary, but unacceptably long lasting, damage to the eyes.  In this regard, medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, treatise evidence must "not simply provide speculative generic statements not relevant to the [claimant]'s claim." Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id.   (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic statement about the possibility of a link between chest trauma and restrictive lung disease is too general and inconclusive); Mattern v. West, 12 Vet. App. 222, 227 (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive (quoting Sacks, supra.)). 

In this case, the medical article submitted by the Veteran only provides general information as to the potential effects of gas on the eyes.  It is not accompanied by any corresponding clinical evidence specific to the Veteran, and does not suggest a generic relationship between the Veteran's amblyopia and his military service with a degree of certainty such that, under the facts of this specific case, reflects plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  As such, the Board finds this information to not be relevant as to the matter for consideration and, therefore, is not probative to this case.  Wallin, supra; Sacks, supra.

Based on the foregoing, the Board finds the Veteran's amblyopia of the left eye is a congenital or developmental defect, and was not subjected  to a superimposed disease or injury during service that resulted in additional disability.  Consequently, service connection for amblyopia of the left eye is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 

III.   Increased Rating Claim 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can  practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R.        § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R.                 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath, supra. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell, supra, the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011); see also Correia, supra.

The Veteran filed a claim in July 2009 seeking an increased rating for his service-connected residuals of right knee injury with ACL tear, post-operative, with degenerative joint disease, which is currently evaluated as 20 percent disabling.  The appeal period before the Board begins on July 9, 2008, one year prior to the date VA received the Veteran's claim for an increased rating.  Gatson v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  The Veteran's service-connected right knee disability is currently evaluated under Diagnostic Code 5257. 

Traumatic arthritis (DC 5010) is rated under the DC pertinent to degenerative arthritis.  Degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  In the absence of limitation of motion, DC 5003 provides for a 10 percent rating with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating under DC 5003 requires involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations. 

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, DC 5260 and 5261.  Diagnostic Code 5260 provides for a zero percent rating where flexion of the leg is only limited to 60 degrees.  For a 10 percent rating, flexion must be limited to 45 degrees.  For a 20 percent rating is warranted where flexion is limited to 30 degrees.  A 30 percent rating may be assigned where flexion is limited to 15 degrees.

Diagnostic Code 5261 provides for a zero percent rating where extension of the leg is limited to five degrees.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees. A 30 percent rating may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent rating, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent rating may be assigned.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability.

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that, if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  Specifically, for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 need not be compensable, but must at least meet the criteria for a zero-percent rating.  Id. 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 2004).

The Veteran generally contends that a higher rating is warranted for his right knee disability.  In this regard, at the October 2014 Board hearing, he reported experiencing daily knee pain, instability, swelling, grinding, and decreased motion.  He further reported that he suffered from constant pain due to standing and walking all day for his job as a postal letter carrier. 

The evidence referable to the Veteran's July 2009 claim for an increased rating consists of VA examination reports dated in September 2009 and May 2015; his own statements, including those made at the October 2014 Board hearing; and his private and VA treatment records dated throughout the appeal period.  
	
At the September 2009 VA examination, the Veteran reported experiencing pain, stiffness, weakness, decreased speed of joint motion, tenderness, buckling, and swelling. He denied giving way, instability, incoordination, locking, dislocation or subluxation, locking episodes, and effusions.  He further reported that he underwent an arthrotomy for a meniscal injury twice while he was in service.  The Veteran indicated that he had been working as a letter carrier for the last eighteen years in which he walked for four hours a day.  He further indicated a worsening of his condition over the past four years; and he experienced more pain when climbing stairs.  He used an unloading brace and Tramadol to treat his pain as needed.  Regarding flare ups, the Veteran endorsed mild pain every two to three weeks, which lasted hours and had a mild functional impairment.  Additionally, he endorsed effects on his usual daily activities including mild effects on his chores, shopping, exercise, recreation, bathing, dressing, toileting, and driving; moderate effects on his traveling; and the inability to participate in sports.  

The examiner noted that the Veteran underwent a right knee scope twice for a torn meniscus in 1987 and 1988.  ROM testing revealed right knee pain with flexion to 110 degrees and extension to 0 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitation after three repetitions of ROM.  The examiner noted a finding of crepitus, tenderness, and grinding.  There was no objective evidence of joint ankylosis; clicks or snaps; instability; patellar abnormality; meniscus abnormality; or abnormal tendons or bursae.  The Veteran's gait was noted to be normal.  X-rays revealed small marginal osteophytes and tricompartmental joint space narrowing with sclerosis of the articular surface and subchondral cysts.  There was no evidence of fracture or effusion. 

At the May 2015 VA examination, the Veteran reported bilateral knee swelling, aching and periodic sharp pain, no instability or locking, and knee buckling at times; and that he used Naproxin for pain relief which helped some.  He denied flare-ups and having any functional loss or functional impairment of his knees, including but not limited to repeated use over time.  The Veteran endorsed the use of a brace regularly. 

The examiner noted a diagnosis of bilateral knee joint osteoarthritis.  ROM testing revealed all normal results bilaterally with full flexion and extension; no pain; no evidence of pain with weight-bearing; and no objective evidence of localized tenderness or pain on palpitation, or crepitus.  There was no additional loss on repeat testing bilaterally.  The examiner indicated bilateral swelling as an additional contributing factor.  Muscle strength testing was full bilaterally with no muscle atrophy.  The examiner noted a history of recurrent effusion, mainly with prolonged ambulation.  There was no joint instability bilaterally; and bilateral anterior, posterior, medial, and lateral instability testing was normal.  There was no evidence of ankylosis, recurrent subluxation, lateral instability, recurrent patellar subluxation or dislocation, shin splits, stress fractures, chronic exertional compartment syndrome, or meniscal conditions.  The examiner noted the Veteran's right knee ACL surgery in 1985, which resulted in a scar measuring 1 centimeter in length and 0 centimeters in width.  The examiner further noted that there was no impact on the Veteran's ability to perform any type of occupational tasks. 

In addition to the VA examinations, an October 2009 private treatment record reveals that the Veteran had good range of motion of his bilateral knees without tenderness to palpation.  Additionally, a  September 2010 VA treatment record indicates that the Veteran did not have limited range of motion.  Additionally, an October 2010 VA treatment record reveals that McMurray's and Lachman's tests were negative and he had normal range of motion.  VA treatment records dated in January 2014 indicate that the Veteran was seen for fit and delivery of two new replacement large hinged knee braces and a new replacement of his cane.  Furthermore, a February 2015 VA treatment record notes that he had no effusion or tenderness, and full range of motion.  A May 2015 VA treatment record indicates that the Veteran had mild effusion and tenderness, and full range of motion.   

Upon consideration of the evidence of record and the relevant laws and regulations, the Board finds that a rating in excess of 20 percent for the Veteran's right knee disability is not warranted.  In this regard, for the entire period, such disability is manifested by pain, stiffness, weakness, crepitation, grinding, swelling, and buckling, with flexion limited to no more than 110 degrees and full extension, even in contemplation of functional loss due to symptoms such as pain, fatigue, weakness, lack of endurance, or incoordination, or as a result of repetitive motion and/or flare-ups, without recurrent subluxation or lateral instability, ankylosis, removal of semilunar cartilage, dislocated semilunar cartilage, malunion of the tibia or fibula, genu recurvatum, or symptomatic scarring or scarring of such a size so as to warrant a compensable rating. 

As an initial matter, the Board observes that the Veteran has been assigned a 20 percent rating pursuant to DC 5257 in contemplation of moderate recurrent subluxation or lateral instability since May 29, 1989, which is a period greater than 20 years and, consequently, such rating is protected.  38 U.S.C.A. § 110; 38 C.F.R. § 3.951(b).  However, the objective evidence of record fails to show the presence of recurrent subluxation or lateral instability at any point during the appeal period.  In this regard, while the Veteran reported instability at his October 2014 Board hearing, uses assistive devices such as a brace and cane, and the medical record reflects complaints of weakness, stiffness, swelling, and buckling, he has denied instability, locking, incoordination, dislocation, or subluxation when seeking treatment and all objective testing conducted during the course of the appeal has failed to reveal the presence of subluxation or instability.  Specifically, testing conducted at the September 2009 and May 2015 VA examinations revealed no subluxation and the Veteran's right knee disability was consistently found to be stable.  

In regard to the Veteran's report of instability, the Board finds that, as a lay person, he is not competent to diagnose internal instability or subluxation. In this regard, while he is competent to report that his knee feels unstable or weak, or buckles, there is no indication that he possesses the requisite knowledge to administer or interpret specialized testing that would reveal instability or subluxation, even in light of his service as a field medic. See Woehlaert, supra.  In this regard, the September 2009 and May 2015 VA examiners, who are medical professionals and conducted specialized testing, found that there was no laxity in the right knee. Based on the foregoing, the Board finds that the most probative evidence, i.e., objective medical evidence, shows that the Veteran's right knee is stable without instability or subluxation for the entirety of the appeal period.  

Based on the foregoing, a higher rating of 30 percent for severe recurrent subluxation or lateral instability is not warranted at any point during the appeal period.  See 38 C.F.R. § 4.71a, DC 5257.

The Board has considered whether the Veteran is entitled to a separate rating for his degenerative arthritis with limitation of motion in addition to the assigned rating for instability, but finds that he is not.  See VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997) and VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), supra.  In this regard, the Board finds that the evidence of record demonstrates that the Veteran had degenerative arthritis during the entire appeal.  Specifically, an October 2010 private treatment record indicated a diagnosis of osteoarthritis of the knees, and the May 2015 VA examiner noted a diagnosis of bilateral knee joint osteoarthritis.  In fact, the September 1989 rating decision that granted service connection for the Veteran's right knee disability noted the presence of degenerative joint disease of the right knee.  

Throughout the appeal period, the Veteran's degenerative joint disease has been manifested by pain and limitation of motion; however, as will be discussed below, such limitation of motion does not reach even the noncompensable level that is required for a separate rating for limitation of flexion or extension, even in contemplation of functional loss due to symptoms such as pain, fatigue, weakness, lack of endurance, or incoordination, or as a result of repetitive motion and/or flare-ups.

Specifically, with regard to the Veteran's right knee flexion, the September 2009 VA examination report noted painful flexion that was limited to 110 degrees.  Moreover, while his right knee range of motion was observed to be 0 to 140 during the May 2015 VA examination, which is within the normal range of knee motion, and the Veteran denied significant right knee symptoms at that time, he otherwise endorsed right knee pain during the appeal period and noted the use of a brace for the same.  As noted above, while a separate rating for arthritis with limitation of flexion may be assigned, General Counsel held that, if the appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97.  Furthermore, VAOPGCPREC 9-98 clarified that for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  As discussed above, under DC 5260, a zero percent rating is warranted when flexion is limited to 60 degrees.  Thus, although the Veteran has arthritis with some limitation of flexion, he is not entitled to a separate compensable rating as his limitation of flexion does not meet the requirements for a noncompensable rating under DC 5260.

Similarly, the Veteran is not entitled to a separate rating for limitation of extension as he had full extension throughout the entire period.  In this regard, the September 2009 and May 2015 VA examination reports noted full extension, and VA treatment records and private treatment records indicate that the Veteran had full/good range of motion.  Consequently as he does not meet the requirements for a noncompensable rating for limitation of extension, i.e., extension limited to five degrees, a separate rating under DC 5261 is not warranted. 

The Board has considered the DeLuca provisions in reaching these conclusions.  In this regard, the Board acknowledges the Veteran's reports that he has functional impairment including pain, weakness, stiffness, swelling, and buckling.  Additionally, he reported during his September 2009 VA examination that he had a mild functional impairment, and endorsed effects on his usual daily activities, including mild effects on his chores, shopping, exercise, recreation, bathing, dressing, toileting, and driving; moderate effects on his traveling; and the inability to participate in sports.  The Board further acknowledges the September 2009 VA examination report which noted additional limitation of pain after repetitive testing.  However, while the Veteran demonstrated pain in motion during the September 2009 VA examination, there was no indication that such resulted in additional functional loss, to include a greater loss of flexion or extension.  Furthermore, the Veteran's range of knee motion was not limited to a compensable degree even with pain during such VA examination.  Moreover, during the May 2015 VA examination, the Veteran did not report pain during range of motion testing or having any functional loss or functional impairment of his knees, including but not limited to repeated use over time.  The examiner further found that there was no additional loss in range of motion due to pain, fatigue, weakness, or incoordination; or any impact on the Veteran's ability to perform any type of occupational tasks.  In addition, the Veteran denied flare-ups in the May 2015 VA examination, and during the September 2009 VA examination he described his flares as mild pain every two to three weeks which lasted hours, a symptom compensated by the currently assigned rating for moderate instability.  Therefore, as the evidence fails to show limitation of flexion or extension to a compensable degree, even in contemplation of functional loss due to symptoms such as pain, fatigue, weakness, lack of endurance, or incoordination, or as a result of repetitive motion and/or flare-ups, the Board finds that the Veteran is not entitled to a separate or higher rating.  See DeLuca, supra; Mitchell, supra.

The Board has also considered whether the Veteran is entitled to any additional separate ratings for his right knee disorder.  

There is no evidence of a right knee meniscus injury.  In this regard, while the September 2009 VA examiner noted that the Veteran underwent a right knee scope for a torn meniscus in 1988, such appears to have been noted in error as the Veteran underwent an ACL repair.  Specifically, during his October 2014 Board hearing, the Veteran reported that he underwent arthroscopic ACL surgery and had not had any additional surgery on his right knee beyond such repair.  Furthermore, the September 2009 VA examiner found that the Veteran did not have any meniscus abnormalities, and the May 2015 VA examiner noted that the Veteran underwent ACL surgery in 1985, and did not have or ever had a meniscus condition. Finally, the September 1989 rating decision that granted service connection for the Veteran's right knee noted that he underwent arthroscopic surgery for treatment of old disruption of ACL.  Therefore, a higher or separate rating for dislocated or removed semilunar cartilage under DCs 5258 or 5259, respectively, is not warranted.

The Board has also considered the applicability of other potential diagnostic codes referable to the evaluation of knee disabilities.  However, as the evidence of record fails to demonstrate ankylosis, impairment of the tibia or fibula, or genu recurvatum in the right knee, the Veteran is not entitled to a higher or separate ratings under 5256, 5262, or 5263, respectively.

Additionally, during his October 2014 Board hearing, the Veteran reported that he had a minor scar as a result from his arthroscopic ACL surgery that did not bother him at all.  Furthermore, the May 2015 VA examination report indicated that the Veteran had a right knee scar associated with his service-connected right knee disability that was not painful or unstable, and the total area was not greater than 39 square centimeters.  Here, the examiner noted that the right knee scare measured 1 centimeter in length and 0 centimeters in width.  Therefore, the Board finds that the medical and lay evidence is against a finding that the scar is painful, unstable, deep, or greater than 39 square centimeters; therefore, the Board finds that the Veteran is not entitled to a separate compensable rating under Diagnostic Codes 7800 through 7805 for a right knee scar.  38 C.F.R § 4.118.

In making its determination in this case, the Board acknowledges the Veteran's belief that his right knee symptoms are more severe than the current disability ratings reflect.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the rating schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, he is not competent to provide an opinion regarding the severity of his symptomatology in accordance with the rating criteria.  See Woehlaert, supra.  The Board finds the medical evidence in which professionals with medical expertise examined the Veteran, acknowledged his reported symptoms, and described the manifestations of such disabilities in light of the rating criteria to be more persuasive than his own reports regarding the severity of such conditions.

The Board notes that the Veteran takes medication for his residuals of right knee injury with ACL tear, post-operative, with degenerative joint disease symptomatology.  However, the Board has not denied his claim for a higher evaluation based on any relief provided by such medication.  Even excluding any ameliorative effects of the Veteran's medication, the Board still concludes that the Veteran's symptoms do not more nearly approximate those described encompassed by a higher or separate rating.  See Jones v. Shinseki, 26 Vet. App. 56 (2012) (when a Diagnostic Code is silent as to the effects of medication, VA may not deny entitlement to a higher disability rating based on the relief provided by medication). 

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected right knee disability; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under Section 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria is reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun, supra. 


The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right knee disorder with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is currently evaluated.  In this regard, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Here, his symptoms, to include pain, stiffness, weakness, crepitation, grinding, swelling, buckling, decreased motion, difficulty standing or walking for prolonged periods due to pain, and instability are specifically contemplated in the rating criteria.  Furthermore, to the extent that such difficulty arises from the Veteran's service-connected right knee disability, such is contemplated by the 20 percent rating assigned for such disability.  Therefore, there are no additional symptoms of the Veteran's service-connected right knee disability that is not contemplated by the rating schedule to warrant an extra-schedular rating. 

In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's right knee disability.  Indeed, his knee disorder requires application of the holding in Deluca, supra, and Mitchell, supra, which, in turn, requires consideration of 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R.         § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R.        § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  As such, in the instant case, the Veteran's current rating contemplate his functional loss as a result of his knee symptomatology.  Thus, the assigned schedular evaluation is, therefore, adequate. 

Regarding his use of knee braces, the Board has considered whether the Veteran's use of such devices warrants extra-schedular consideration.  While the use of an assistive device, such as a brace, is not specifically listed in the rating criteria for evaluating knee disabilities, assistive devices are provided to alleviate the presence of symptoms and/or functional limitations caused by an individual's disability.  For instance, a cane is provided to normalize an abnormal gait pattern that may be limited by pain, weakness, or decreased endurance.  The symptoms that necessitate use of an assistive device are fully contemplated by the rating criteria and associated regulations, and the use of such assistive device directly addresses a veteran's functional limitations.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The Board has fully considered the regular use of an assistive device in the Veteran's case as it relates to the symptomatology and functional independence associated with his right knee disorder, but finds that the use of such devices does not create an exceptional disability picture such that the rating criteria is inadequate.

The Board notes that,  pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Id., citing Thun, supra; Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his service-connected right knee disability.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total disability based on individual unemployability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this regard, the evidence does not show that the Veteran was unemployable due to his service-connected right knee disorder.  Here, in a November 2009 written correspondence, the Veteran reported that the deteriorating condition of his knees was affecting his ability to work.  However, during the September 2009 VA examination, the Veteran reported that he had worked as a letter carrier for the last eighteen years.  Additionally, in a February 2010 written correspondence, the Veteran further reported that his current job required him to walk and stand 10 to 12 hours a day.  Furthermore, during his October 2014 Board hearing, the Veteran testified that his current job was a letter carrier for the Postal Service.  Finally, at the May 2015 VA examination, the examiner found that the Veteran's right knee disability did not impact his ability to perform any type
of occupational task.  As such, the evidence fails to demonstrate that the Veteran's right knee disability renders him unemployable.  Therefore, the Board finds that a claim for TDIU is not reasonably raised by the record in connection with his increased rating claim decided herein and, consequently, no further consideration of such is necessary. 

In sum, the Board finds that a rating in excess of 20 percent for the Veteran's residuals of right knee injury with ACL tear, post-operative, with degenerative joint disease, is not warranted.  In denying a higher rating, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

Service connection for amblyopia of the left eye is denied. 

A rating in excess of 20 percent for residuals of right knee injury with ACL tear, post-operative, with degenerative joint disease, is denied. 


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this regard, as discussed above, this matter was remanded by the Board in January 2015 for further development.  Unfortunately, there has not been substantial compliance with the prior remand directives and, as such, the matter must again be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on a Veteran the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms). 

Specifically, the Board remanded this matter in January 2015 because the September 2009/September 2012 VA examiner did not specifically address the Veteran's claim that he injured his left knee by hyperextending it due to his right knee.  Additionally, the Board found that it was significant that a March 2013 VA fee-based examination determined that the Veteran's right hip arthritis and bilateral foot disorders were related to his right knee condition due to an abnormal carriage caused by right knee pain, which was especially likely because the Veteran worked for the postal service and was on his feet constantly.  In this regard, the Board indicated that the findings of the March 2013 examination report appeared to contradict the September 2012 VA examiner's determination that, as there was no gait abnormality, the Veteran's right knee did not affect his left knee.  Furthermore, the Board noted that, in support of his claim, the Veteran submitted a November 2014 private opinion that indicated that, due to severe pain in his right knee, the Veteran had experienced increased pain in his left knee; however, no further rationale was provided to support such opinion.  Moreover, the Board determined that, as service connection had been granted for the Veteran's right hip and bilateral foot disorders as associated with his right knee, an opinion addressing whether his left knee disorder was secondary to such disabilities was also necessary. 

Accordingly, the Board's January 2015 remand directed the AOJ to schedule the Veteran for a VA examination addressing such matters.  Additionally, in proffering the opinions, the remand required the examiner to consider the Veteran's lay statements wherein he asserted that his left knee disorder was secondary to his right knee disorder due to having to overcompensate for his right knee, and due to right knee, he stepped wrong and hyperextended his left knee; post-service treatment records; the March 2013 VA fee-based examination report documenting an abnormal carriage; and the November 2014 private opinion. 

Upon remand, the Veteran underwent a VA examination in May 2015.  At such time, the VA examiner indicated a diagnosis of bilateral joint osteoarthritis.  The examiner found that the Veteran's left knee joint osteoarthritis was less likely than not proximately due to or the result of his service-connected condition.  As rationale for the opinion, the examiner reported that the Veteran had mild age-related degeneration in his left knee.  He further reported that his knees were stable bilaterally and evidence-based medicine had shown that one joint did not affect other joints.  In this regard, the examiner cited to a medical discussion paper from the Workplace Safety and Insurance Appeals Tribunal, August 2005, entitled "Symptoms in the Opposite or Uninjured Leg."  

Unfortunately, the Board finds that this addendum opinion does not substantially comply with the Board's January 2015 remand directives.  In this regard, the May 2015 VA examiner indicated that he only reviewed the Veteran's VA treatment records; and failed to consider the Veteran's lay statements, post-service private treatment records, the March 2013 VA fee-based examination report, and the November 2014 private opinion.  Additionally, it appears that ,in rendering his opinion, the examiner focused solely on whether the Veteran's service-connected right knee disorder caused his left knee disorder, and did not include a determination regarding whether the Veteran's service-connected right hip and bilateral foot disorders caused his left knee disorder.  Here, the examiner found that the "the condition claimed is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition" (emphasis added), and only addressed the Veteran's right knee disability in his rationale.  Furthermore, such opinion does not address whether the Veteran's service-connected right knee, right hip, and bilateral foot disorders aggravated his left knee disorder.  Therefore, a remand is necessary in order to obtain an addendum opinion that addresses all of the Board's inquiries.


Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who conducted the May 2015 examination.  The record, to include a complete copy of this Remand, must be made available to and reviewed by the examiner.  If the May 2015 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  Based on review of the record, the examiner should specifically offer an opinion to the following: 

(A) Is it at least as likely as not (at least a 50 percent probability) that the Veteran's left knee disorder is proximately due to, or caused by, his service-connected right knee, right hip, and/or bilateral foot disorders?

(B) Is it at least as likely as not (at least a 50 percent probability) that the Veteran's left knee disorder is aggravated by his service-connected right knee, right hip, and/or bilateral foot disorders?  Please note that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology. 

The examiner should take into consideration all of the evidence of record, to include post-service treatment records, to specifically include the March 2013 VA fee-based examination report reflecting the Veteran's abnormal carriage, and the November 2014 private opinion indicating that due to severe pain in his right knee, the Veteran had experienced increased pain in his left knee; lay statements from the Veteran, to include his assertions that his left knee disorder was due to overcompensating for his right knee, and hyperextending his left knee after stepping wrong because of his right knee; accepted medical principles; and objective medical findings.

A complete rationale for all opinions should be provided. 

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


